Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murate et al. (JP 2004-281221A, cited on the IDS dated April 15, 2020, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Murate discloses in Fig. 1 an electrode pressure-bonding device (100) (P5, L172-175, 184-191), comprising:
a separator material (10) in a strip shape in a feeding direction (50) (P1, L20-23, P5, L184-191, wherein the electrolyte film separates an anode from a cathode and therefore functions as a separator material);
a support stage (12) under the separator material (10) and configured to support an electrode (20) placed on the separator material (10) with the separator material (10) interposed between the support stage (12) and the electrode (20) (P5, L184-191 and P6, L211-215); and
a pressure-bonding device (100c) that holds the separator material (10) and the electrode (20) together and pressure-bonds at least a part of the separator material (10) to the electrode (20) (P5, L203-P6, L208).
Murate does not disclose in the particular exemplary embodiment a feeding device that feeds the separator material in a feeding direction.
However, Murate discloses in an additional exemplary embodiment a feeding device (40a) that feeds the separator material in a feeding direction (50) (Fig. 2, P8, L300-307).
It would have been obvious to one of ordinary skill in the art to utilize a feeding device in the electrode pressure-bonding device of Murate, wherein the feeding device feeds the separator material in a feeding direction, as disclosed by Murate in an additional exemplary embodiment, wherein the skilled artisan would have reasonable expectation that such would successfully feed the separator material to the pressure-bonding device, as desired by Murate.
Regarding Claim 15, modified Murate discloses all of the limitations as set forth above. Modified Murate further discloses wherein the pressure bonding device (100c) is configured so as to pressure-bond the separator material (10) and the electrode (20) to each other over only a part of an area where the separator material (10) and the electrode (20) are in touch with each other (Fig 1, see a part of the area prior to rollers 64 that are not pressure-bonded and a part of the area that has gone through the rollers 64 that are pressure-bonded).
Claims 2, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murate et al. (JP 2004-281221A, cited on the IDS dated April 15, 2020, see also the EPO machine generated English translation provided with this Office Action), as applied to Claim 1 above, and further in view of Sugaya et al. (US PGPub 2019/0027462, which has an effective filing date of March 28, 2016) and Lin (CN 204019666U, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claims 2 and 10, modified Murate discloses all of the limitations as set forth above. Specifically, modified Murate discloses in the exemplary embodiment wherein the pressure-bonding device (100c) is a heating roller (64) (P5, L203-P6, L208).
Modified Murate further discloses wherein the pressure-bonding device (100c) is not limited to such and may be a flat plate hot press (P5, L203-P6, L208).
However, modified Murate does not disclose a moving device that moves the support stage and the pressure-bonding device.
Sugaya teaches in Figs. 5-6 a pressure-bonding device (221) ([0003], [0075]), comprising:
a support stage under (223) under a first material (213) and configured to support a second material (211) placed on the first material (213) with the first material (213) interposed between the support stage (223) and the second material (211) (Figs. 6, 9 and 11, [0075], [0102], [0104]).
Specifically, Sugaya teaches wherein the pressure-bonding device (221) is a flat plate press (Fig. 11, [0104]) that may be heated in order to fabricate a bonded substrate with suppressed positional alignment ([0134]-[0136]).
It would have been obvious to one of ordinary skill in the art to utilize a flat plate hot press as the pressure-bonding device of modified Murate, as taught by Sugaya, as the type of pressure-bonding device of modified Murate is not limited, wherein the skilled artisan would have reasonable expectation that such would successfully function as the pressure-bonding device desired by modified Murate, thereby fabricating a bonded substrate. 
Sugaya further teaches a moving device (150) that moves the support stage (223) and in order to fabricate the bonded substrate (Figs. 6 and 9, [0040]-[0041], [0102], [0104]).
However, Sugaya teaches wherein the pressure-bonding device remains stationary (Figs. 6 and 9) and consequently Sugaya does not teach wherein the moving device also moves the pressure bonding device.
Lin teaches in Fig. 1 a flat plate hot press (1) comprising a support stage (10) and a pressure-bonding device (8), wherein a moving device (11) moves the pressure-bonding device (8) in order to fabricate a bonded substrate ([0016], [0020]).
It would have been obvious to one of ordinary skill in the art to modify the electrode pressure-bonding device of modified Murate, such that the pressure-bonding device moves in order to fabricate the bonded substrate, as taught by Lin, as such is a known flat plate hot press in the art and therefore the skilled artisan would have reasonable expectation that such would successfully form the bonded substrate desired by modified Murate.
Furthermore, it would have been obvious to one of ordinary skill in the art to implement a moving device in the electrode pressure-bonding device of modified Murate, wherein the moving device that moves the support stage, as taught by Sugaya, and the pressure-bonding device, as taught by Lin, in order to fabricate the bonded substrate, as desired by modified Murate.
As noted above, modified Murate discloses a desire for the flat plate press to be heated in order to heat the separator material (10 of Murate) and the electrode (20 of Murate) (P5, L203-P6, L208) and further discloses wherein the support stage (233 of Sugaya) functions as the bottom plate of the flat plate press (Figs. 6 and 9 of Sugaya).
Consequently, it would have been obvious to one of ordinary skill in the art to include a heating mechanism in the support stage of modified Murate, wherein such heats the separator material and the electrode of modified Murate, as disclosed by modified Murate, in order to achieve a flat plate hot press, as desired by modified Murate, wherein the skilled artisan would have reasonable expectation that such would successfully fabricate the bonded substrate desired by modified Murate.
Regarding Claim 13, modified Murate discloses all of the limitations as set forth above. Modified Murate further discloses wherein the support stage (223 of Sugaya) and the pressure-bonding device (221 of Sugaya) are a part of the electrode pressure-bonding device (100 of Murate, corresponding to 300 of Sugaya) and therefore are integrated with each other.
Consequently, modified Murate further discloses wherein the moving device (150 of Sugaya) moves the support state (223 of Sugaya) and the pressure-bonding device (221 of Sugaya) ([0016], [0020] of Lin, as rendered obvious above) integrally. 
Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murate et al. (JP 2004-281221A, cited on the IDS dated April 15, 2020, see also the EPO machine generated English translation provided with this Office Action), as applied to Claim 1 above, and further in view of Sugaya et al. (US PGPub 2019/0027462, which has an effective filing date of March 28, 2016) and Sato et al. (JPWO-2007-122708A1, see also the English translation obtained from Global Dossier provided with this Office Action).
Regarding Claims 11 and 16-18, modified Murate discloses all of the limitations as set forth above. Specifically, modified Murate discloses in the exemplary embodiment wherein the pressure-bonding device (100c) is a heating roller (64) (P5, L203-P6, L208).
Modified Murate further discloses wherein the pressure-bonding device (100c) is not limited to such and may be a flat plate hot press (P5, L203-P6, L208).
However, modified Murate does not disclose a moving device that moves the support stage and the pressure-bonding device.
Sugaya teaches in Figs. 5-6 a pressure-bonding device (221) ([0003], [0075]), comprising:
a support stage under (223) under a first material (213) and configured to support a second material (211) placed on the first material (213) with the first material (213) interposed between the support stage (223) and the second material (211) (Figs. 6, 9 and 11, [0075], [0102], [0104]).
Specifically, Sugaya teaches wherein the pressure-bonding device (221) is a flat plate press (Fig. 11, [0104]) that may be heated in order to fabricate a bonded substrate with suppressed positional alignment ([0134]-[0136]).
It would have been obvious to one of ordinary skill in the art to utilize a flat plate hot press as the pressure-bonding device of modified Murate, as taught by Sugaya, as the type of pressure-bonding device of modified Murate is not limited, wherein the skilled artisan would have reasonable expectation that such would successfully function as the pressure-bonding device desired by modified Murate, thereby fabricating a bonded substrate. 
Modified Murate further discloses wherein a first portion (223 of Sugaya) of the pressure-bonding device (100c of Murate, corresponding to 300 of Sugaya) that abuts with the separator material (10 of Murate) includes a hard material (Fig. 6, [0042] of Sugaya, wherein the support plate is a part of the pressure-bonding device 100c of Murate, 300 of Sugaya, and therefore reads on a first portion), and a second portion (221 of Sugaya) of the pressure-bonding device (100c of Murate, 300 of Sugaya) that abuts with the electrode (20 of Murate) includes a hard material (Fig. 6, [0042] of Sugaya).
Consequently, modified Murate does not disclose wherein a first portion of the pressure-bonding device that abuts with the separator material includes a first resin-based material, and a second portion of the pressure-bonding device that abuts with the electrode includes a second resin-based material.
Sato teaches wherein in a flat hot plate press, a release sheet is disposed between a workpiece and the flat hot lease in order to easily remove the workpiece from the flat hot plate, prevent damage to the workpiece by the flat hot plate, and apply uniform heat and pressure to the workpiece ([0003]).
Specifically, Sato teaches wherein the material of the release sheet is not particularly limited so long as it is heat-resistant, and may be a number of resin-based materials ([0024], e.g. polycarbonate, polyimide, polyamide).
It would have been obvious to one of ordinary skill in the art to utilize a first release sheet made of a first resin-based material in the pressure-bonding device of modified Murate and a second release sheet made of a second resin-based material in the pressure-bonding device of modified Murate, such that a first portion of the pressure-bonding device that abuts with the separator material includes a first resin-based material, and a second portion of the pressure-bonding device that abuts with the electrode includes a second resin-based material, as taught by Sato, in order to easily remove the bonded substrate from the flat hot plate, prevent damage to the bonded substrate by the flat hot plate, and apply uniform heat and pressure to the substrate. 
Allowable Subject Matter
Claims 3-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 3 is directed to the electrode pressure-bonding device, as set forth above, further comprising wherein the moving device is configured to move the support stage from a first position to a third position while the separator material is stopped from being fed in the feeding direction, the first position being a position where the electrode is placed on the separator material, and to move the pressure-bonding device from a second position to the first position, the second position being downstream of the first position in the feeding direction of the separator material, and the pressure-bonding device is configured to start the pressure-bonding of the separator material and the electrode at the first position.
The closest prior art is considered to be Murate et al. (JP 2004-281221A, cited on the IDS dated April 15, 2020, see also the EPO machine generated English translation provided with this Office Action), as applied to Claim 1 above, and further in view of Sugaya et al. (US PGPub 2019/0027462, which has an effective filing date of March 28, 2016) and Lin (CN 204019666U, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 3, modified Murate discloses all of the limitations as set forth above. Modified Murate further discloses wherein the moving device (150 of Sugaya) is configured to move the support stage (12 of Murate, corresponding to 213 of Sugaya) from a first position (Fig. 8 of Sugaya) to a third position (Fig. 11 of Sugaya), the first position being a position where the electrode (20 of Murate) is placed on the separator material (10 of Murate) (100b of Murate, corresponding to Fig. 6 of Sugaya).
However, modified Murate does not disclose doing so while the separator material is stopped from being fed in the feeding direction. 
Specifically, modified Murate discloses wherein the electrode pressure-bonding device is a continuous process (Fig. 1 of Murate).
Consequently, it would not have been obvious to one of ordinary skill in the art to configure the moving device of modified Murate to move the support stage from a first position to a third position while the separator material is stopped from being fed in the feeding direction, as called for in the claimed invention, as the skilled artisan would not have been motivated nor would have had reasonable expectation that such could be implemented in the electrode pressure-bonding device of modified Murate without interfering in such.
	In light of the above, the closest prior art fail to disclose, teach, suggest, or render obvious the claim limitation “the moving device is configured to move the support stage from a first position to a third position while the separator material is stopped from being fed in the feeding direction” in combination with all of the other limitations taken as a whole.
	Claims 4-9 are dependent on Claim 3 and therefore are allowable for the reasons set forth above.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 12 is directed to the electrode pressure-bonding device, as set forth above, further comprising wherein the support stage includes a wrinkle reduction roller in contact with the separator material and that rotates while the support stage is being moved so as to reduce wrinkles from forming in the separator material.
The closest prior art is considered to be Murate et al. (JP 2004-281221A, cited on the IDS dated April 15, 2020, see also the EPO machine generated English translation provided with this Office Action), as applied to Claim 1 above, and further in view of Sugaya et al. (US PGPub 2019/0027462, which has an effective filing date of March 28, 2016) and Lin (CN 204019666U, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 12, modified Murate discloses all of the limitations as set forth above. However, modified Murate does not disclose wherein the support stage includes a wrinkle reduction roller in contact with the separator material and that rotates while the support stage is being moved so as to reduce wrinkles from forming in the separator material.
It would not have been obvious to one of ordinary skill in the art to include a wrinkle reduction roller in contact with the separator material and that rotates while the support stage is being moved, as required by the claimed invention, as such was neither disclosed nor suggested as a way to reduce wrinkles from forming in the separator material and therefore the skilled artisan would not have been motivated to nor would have reasonable expectation of successfully implementing such in support stage of modified Murate without interference with the support stage and/or other components of the electrode pressure-bonding device of modified Murate.
In light of the above, the closest prior art fail to disclose, teach, suggest, or render obvious the claim limitation “wherein the support stage includes a wrinkle reduction roller in contact with the separator material and that rotates while the support stage is being moved” in combination with all of the other limitations taken as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 5, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 11, 2022